UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-2292


SHEILA C. SIMMS,

                Plaintiff - Appellant,

          v.

CHUCK HAGEL, Secretary,       Department    of   Defense,   Defense
Logistics Agency,

                Defendant – Appellee,

          and

DEBORAH A. WOLFE,      Defense Logistics Agency, Aviation
Richmond; JULIA A.     BRANDON, Defense Logistics Agency,
Aviation Richmond,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:14-cv-00433-REP)


Submitted:   March 17, 2016                  Decided:   March 21, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sheila C. Simms, Appellant Pro Se. Jonathan Holland Hambrick,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Sheila C. Simms appeals the district court’s order denying

relief on her complaint raising claims under the Rehabilitation

Act of 1973.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Simms v. Hagel, No. 3:14-cv-00433-REP (E.D. Va.

Aug. 20, 2015).           We dispense with oral argument because the

facts    and   legal    contentions     are   adequately   presented    in   the

materials      before    this   court   and   argument   would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                         3